DETAILED ACTION
1. 	The Application mailed on September 15, 2021 is acknowledged.
	Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Inventorship
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Double Patenting
4.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens.  An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-9 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of co-pending Application No. 17/476,018 [hereinafter ‘018 Application].  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Taking claim 1 as an exemplary claim, ‘018 Application contains the subject matter claimed in the instant application.  As per claim 1, both applications are claiming common subject matter, as follows:
An injection control device that controls fuel injection to an internal-combustion engine by driving a fuel injection valve with an electric current to open and close the valve, the injection control device comprising [claim 1, lines 1-3]: 5a boost circuit boosting a battery voltage [booster circuit, line 4]; a boost controller [boosting control unit, line 5] controlling the boosting of the boost circuit; and a charge control setter [charge control setting unit, line 7] setting charge permission or charge prohibition of the boost circuit to the boost controller.
The claim of ‘018 Application does not specifically state the charge control setter sets charge permission or charge prohibition of 10the boost circuit to the boost controller according to a magnitude of an influence of a drive current error on an injection amount.
However, claim 1 of ‘018 application discloses the charge control setting unit is configured to set the charge permission or the charge prohibition for the booster circuit to the boosting control unit according to an injection type but it would have been obvious to a person skill in the art to recognize that the two claims are similar because the injection type would have been well-known to be included a magnitude of an influence of a drive current error of an injection amount as claimed in instant application [note that the microcontroller (4) determines whether a magnitude of an influence of a drive current error or normal would have been considered as injection type, see claim 3 of instant application].
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As per dependent claims 2-9, since they are depending on rejected claims, they are provisionally rejected under the judicially created doctrine of obviousness-type double patenting.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 1, the recitation of “a magnitude of an influence of a drive current error on an injection amount” renders the claim indefinite; since it is not clear that how or by which way this limitation is able to be obtained, determined or defined? how or by which way a drive current error is able to be known? or how the drive current is to be known as error? and how or by which way a magnitude of an influence… is able to be determined? [e.g. an influence determiner (claim 2) must be added to claim 1 in order to define or determine a magnitude of an influence of a drive current error on an injection amount].
	In Claim 4, the recitation of “the influence determiner determines a pulsation of a fuel pressure” renders the claim indefinite; since it is not clear how or by which way the influence determiner is able determine a pulsation of fuel pressure?
The Applicants are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102/103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-9 are rejected under 35 USC 103 as obvious over in view of INABA (US 2020/0072153 A1).
Regarding claim 1, Notes Figures 1-8, INABA teaches an injection control device that controls fuel injection to an internal-combustion engine by driving a fuel injection valve with an electric current to open and close the valve [abstract], the injection control device comprising: 5a boost circuit [booster circuit (4)] boosting a battery voltage (VB) [para. 0029 describes the boost voltage Vboost is supplied from the booster circuit (4) to the drain of the discharge switch (16)]; a boost controller [boost controller (13)] controlling the boosting of the boost circuit (4) [para. 0023 describes the boost controller (13) … whereby controlling the boost operation of the booster circuit (4)]; and a charge control setter [microcomputer (5)] setting charge permission or charge prohibition of the boost circuit (4) to the boost controller (13) [para. 0021 describes the microcomputer (5) performs various processing operations based on the program stored in ROM…, and outputs a fuel injection instruction signal to the control IC (6), para. 0022 describes the control IC (6) has function as a boost controller (13), and para. 0023 describes the boost controller (13) turns ON and OFF the MOS transistor (9), whereby controlling the boost operation of the booster circuit (4) which would have been considered to be equivalent to setting the charge permission (when MOS transistor is ON) or charge prohibition (when MOS transistor (9) is OFF) of the boost circuit (4) to the boost controller (13)], wherein the charge control setter sets charge permission (when MOS transistor is ON) or the charge prohibition (when MOS transistor (9) is OFF) for the booster circuit (4) to the boost controller (13) according to a magnitude of an influence of a drive current error on an injection amount [para. 0004 discloses the fuel injection amount varies according to an accumulated value of the supply current of the fuel injection valve. Therefore, when the current monitor accuracy deteriorates, the calculated fuel injection amount varies].
Thus, INABA meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to a drive current error.  However, the drive current error is not specifically defined in the claims.  Alternatively, it would have been obvious to one of ordinary skill in the art to have determined the supply current to fuel injection valve (2a) would have been understood to include the drive current error [Figures 2-8 illustrates that at such timing t3, the current flowing through the fuel injection valve 2a is abruptly cut off, but the current based on the stored energy of the fuel injection valve 2a flows (i.e., keeps flowing) through the reflux diode 20 to the cylinder selection switch 18a and to the current detection resistor 24a, and also flows as a regenerative current to the diode 21a. As a result, the boost capacitor 12 can be boosted by the regenerative current, and the stored energy of the fuel injection valve 2a can be reused (para. 0040-0043]. See also MPEP 2144.04. IV.A.
Regarding claim 2, as discussed in claim 1, INABA teaches the microcomputer (5) would have been well-known as an influence determiner determining the magnitude of an influence of a drive current error on an injection amount [para. 0004]; wherein charge control setter [microcomputer (5)] sets charge prohibition to the boost controller (13) when it is determined that the drive current error has a large influence on the injection amount [Figures 2-8 illustrate the magnitude of an influence of the drive current in comparison to boost control pulse].  
Regarding claim 3, as discussed in claim 1, INABA teaches the microcomputer (5) outputs a fuel injection signal to the control IC (6) at the injection instruction timing which would have been well-known to determine a type of injection; and the injection is a microinjection or a learning microinjection would have been well-known to be performed by the microcomputer (5).
Regarding claim 4, INABA meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to a determination of a pulsation of a fuel pressure.  However, a determination of a pulsation of a fuel pressure is not specifically defined in the claims.  
Regarding claims 5, see discussion in claim 1 [especially, see para. 0021-0023].
Regarding claims 6-9, as discussed in claim 1, INABA teaches the microcomputer (5) also functions as an injection completion determiner, an operation situation determiner, and an injection number determiner; and the MOS transistor(s) is/are functioning to switch between charge permission and charge prohibition based on the fuel injection instruction signal at the injection instruction timing.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.H.H./
April 12, 2022




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        April 14, 2022

/Johnny H. Hoang/
Examiner, Art Unit 3747